DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 12/8/2020 disclaiming the terminal portion of any patent granted on this application number #15689969 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21- 40 are allowed
The following is an examiner’s statement of reasons for allowance:
Reference Zhang et al. (US Pat. No. 8462863 B1) teaches about  wherein device having midamble generator can be a wireless device; further see lines 7-12 of col. 13 hence AP or client device can be a wireless communication device; see Fig. 1 and further refer to abstract about generating a single data unit for transmission via a communication channel, a preamble and a first portion of a data payload of the single data unit are generated. A midamble is generated, the midamble including at least one OFDM (Orthogonal Frequency Division Multiplexing) symbol that includes calibration information. A second portion of the data payload of the single data unit is generated, and the midamble is included between the first portion of the data payload and the second portion of the data payload; further see Fig. 3; further see lines 5- 30 of col. 5. But fails to state about to receive, from the another wireless communication device, another OFDM packet that includes another preamble followed by a third one or more data symbols followed by another midamble followed by a fourth one or more data symbols; and perform channel estimation of the wireless communication channel between the wireless communication device and the another wireless communication device using at least one of the another preamble or the another midamble; and wherein: each of the first one or more data symbols and the second one or more data symbols includes a first same number of data symbols, and each of the third one or more data symbols and the fourth one or more data symbols includes a second same number of data symbols that is different than the first same number of data symbols.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468